The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to the Claims filed on 4/22/22 in which Claims 14-26 are presented for examination, Claims 1-13 have been cancelled.

Allowable Subject Matter
Claims 14-26 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Bayerische (EP 3355249A1) discloses a parking space information system ([0004]-[0007]) comprising:  at least one sensor arranged to detect vehicle data from vehicles in the parking space ([0029], [0031]-[0033]), an evaluation device arranged to receive the detected vehicle data ([0035], [0038]).
Nordbruch et al. (Nordbruch; US 2017/0004709 A1) discloses a parking space information system (Abstract) comprising a fire alarm control center ([0044] parking lot management server); at least one sensor (Figs 1-2 105 temperature sensor; 107 occupancy sensor) arranged to detect vehicle data from vehicles in the parking space ([0067]-[0071]), an evaluation device arranged to receive the detected vehicle data ([0025] communication interface that is designed to report an occupancy state of the parking position and/or a detected fire and/or a detected gas and/or detected smoke) and output the vehicle data to the fire alarm control center ([0025]).
Carrara (DE 10 2016 202 044) discloses a sensor device for a parking area for motor vehicles, comprising: a parking occupancy sensor for detecting a occupancy state of a parking area for motor vehicles, and at least one sensor for measuring an environmental property of the parking area, including temperature to monitor for fires. The invention further relates to a method for creating a digital parking space map and a method for determining a parking position for a motor vehicle (Abstract).
While Bayerische, Nordbruch and Carrara disclose parking space information systems with sensors for monitoring vehicles, the prior art of record fails to teach or render obvious, alone or in combination, the unique system that determines a drive type of a vehicle as a function of detected vehicle data, and outputs the determined drive type to a fire alarm control center for processing, as detailed in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.	Toyota (JP 2016103926) discloses a parking space information system comprising at least one sensor arranged to detect vehicle data from vehicles in the parking space ([0060] a temperature sensor in the floor of a parking space for a vehicle, to monitor for overheating ).
b.	Thales (EP 2503529A1) discloses a method for detecting and classifying a moving vehicle that is driving through a measuring range of at least one sensor device. The sensor device is for detecting and classifying a vehicle driving through a measuring range of the at least one sensor device (Abstract).
c.	MORAN et al. (Moran; US 2017/0032583 A1) discloses a central computing system configured to monitor quotas for multiple different classifications of vehicles that park in a parking facility. License plate reading (LPR) cameras read the license information of each vehicle entering and exiting a parking facility. The vehicle images or identifications are communicated to the central computing system which updates its database and monitors each virtual lot in the parking facility according to quotas, prices and other parameters for each corresponding class of vehicles. 
d.	Larcher et al. (Larcher; US 2016/0370495 A1) discloses a method for controlling a parking lot sensor, which includes a sensor for scanning a predetermined measuring area, includes steps of determining an expected fluctuation of vehicles in the measuring area, of determining a scanning frequency on the basis of the expected fluctuation and of controlling, as a function of the scanning frequency, the sensor respectively for carrying out a scan
e.	Toledo et al. (Toledo; US 2011/0068953 A1) discloses a park assist system for parking a vehicle in a target parking space includes a first sensing system which determines whether there is a sufficient slot length in a target parking space in which to park the vehicle. A second sensing system determines whether an obstacle is located in a predetermined clearance zone on a side of the vehicle opposite the target parking space..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685